UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2348


WALDO FENNER,

                Plaintiff - Appellant,

          v.

BILL BELL, Mayor; PATRICK BAKER; STEVEN W. CHALMERS; RONALD
HODGE; LEE RUSS; STEPHEN MIHAICH; BEV COUNCIL; JEFF LAMB; R.
H. SHEPHERD; B. D. REITZ; TIMOTHY STANHOPE; M. K. BOND;
LAWRENCE CAMPBELL; MRS. SHANNON TUCKER; MRS. DANIEL BRUNO;
MICHAEL   S.   FERGUSON;  ORLANDO   HUDSON,  Judge;   PAYNE,
Magistrate; T. A. DREW, Magistrate; ANTHONY MOSS; DR. OXLEY,
Chief Executive Officer; RENEE GORBY; ELAINE BUSHFAN, Chief
Justice; TRACEY E. CLINE; MICHAEL NIFONG,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:08-cv-00367-TDS-DPD)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waldo Fenner, Appellant Pro Se. Kimberly Martin Grantham, CITY
ATTORNEY’S OFFICE, Durham, North Carolina; David John Adinolfi,
II, Special Deputy Attorney General, Raleigh, North Carolina;
Harold   Franklin   Askins,   Dorothy  Powers,   NORTH   CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Waldo      Fenner      appeals        the     district         court’s      order

accepting      the     recommendation        of     the      magistrate          judge,    as

modified,     and     dismissing    his    civil        rights    action.          We     have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm     for    the     reasons    stated        by      the    district      court.

Fenner v.      Bell,    No.    1:08-cv-00367-TDS-DPD             (M.D.N.C.        Nov.     13,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented          in   the    materials

before   the    court    and    argument      would       not    aid       the   decisional

process.

                                                                                   AFFIRMED




                                          3